OPINION — AG — ** BEDDING — MANUFACTURER — STAMP ** (1) IF A PERSON NAMED BY YOU INTENDS TO SELL SURPLUS BEDDING (MATTRESSES, SECOND HAND), HE IS REQUIRED TO AFFIX STAMPS THEREON SUCH AS ARE MENTIONED BY YOU. HOWEVER, IF SAID PERSON INTENDS TO SELL SAID SECOND HAND MATTRESSESS ONLY OUTSIDE OF THE STATE OF OKLAHOMA, THAT IS, NOT TO CONSUMMATE SAID SALE WITHIN THIS STATE, HE IS 'NOT' REQUIRED TO AFFIX SAID STAMPS THEREON. (2) 63 Ohio St. 57 [63-57] IS 'NOT' APPLICABLE THERETO, SINCE THE BEDDING MENTIONED IN YOUR QUESTION WILL NOT BE IN THE POSSESSION OF THE SELLER IN THE STATE OF OKLAHOMA, NOR THE SALE IS CONSUMMATED THEREIN. CITE: 63 Ohio St. 51 [63-51] (OUTSIDE OF STATE, BOUNDARIES JURISDICTION, STATE DEPARTMENT OF HEALTH, TAG) (FRED HANSEN)